Case: 20-30327     Document: 00515649229         Page: 1     Date Filed: 11/23/2020




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       November 23, 2020
                                  No. 20-30327                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   Keonte Cotton,

                                                           Plaintiff—Appellant,

                                       versus

   WalMart, Co-Manager, Amin Russell; Desmond Zenon,
   WalMart Store Manager; Kendall Pringle, Human
   Resources Manager; Amin Russell,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                     for the Eastern District of Louisiana
                            USDC No. 2:20-CV-80


   Before Jolly, Elrod, and Graves, Circuit Judges.
   Per Curiam:*
          This case arises from the firing of Keonte Cotton after she reported
   an affair between her co-manager and a fellow employee to her superiors at
   WalMart. The district court dismissed Cotton’s claims under Title VII of


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30327      Document: 00515649229          Page: 2    Date Filed: 11/23/2020




                                    No. 20-30327


   the Civil Rights Act and the Age Discrimination in Employment Act for
   failing to state a claim upon which relief can be granted and for filing an
   untimely complaint. Because Cotton failed to file her complaint on time, we
   AFFIRM.
                                          I.
          Cotton is a former WalMart employee proceeding pro se and in forma
   pauperis. In the district court, Cotton submitted a standardized complaint
   form and checked the boxes indicating that she was pursuing claims under
   both Title VII of the Civil Rights Act, 42 U.S.C. §2000e et seq., and the Age
   Discrimination in Employment Act (ADEA), 29 U.S.C. §621 et seq. Cotton
   included in her complaint a statement that she was retaliated against by
   WalMart after she reported that a co-manager was having an affair with
   another employee. She alleges that this retaliation took the form of being
   taken off the schedule for a time, being assigned manager-level work without
   an accompanying promotion, being followed around and harassed, and
   ultimately fired from her position at WalMart. On her complaint, Cotton
   checked the boxes indicating that she alleged discrimination on the basis of
   race, color, and gender/sex.
          Her complaint also alleges that she visited with Fred Lewis of the
   Equal Employment Opportunity Commission, who told her that she had a
   “good case” and that WalMart was likely to settle. However, Cotton further
   alleges that Lewis never communicated with her regarding her case and
   entered erroneous information into her EEOC investigative file. Cotton filed
   a charge of discrimination with the EEOC on June 3, 2019, and she was issued
   a Notice-of-Right-to-Sue letter on September 12, 2019. However, she did not
   file her complaint with the district court until January 9, 2020.
          The defendants moved to dismiss under Federal Rule of Civil
   Procedure 12(b)(6), arguing that Cotton had not adequately exhausted her




                                          2
Case: 20-30327      Document: 00515649229          Page: 3    Date Filed: 11/23/2020




                                    No. 20-30327


   administrative remedies, had failed to allege proper facts for her claims, and
   had failed to file a timely complaint. Cotton did not file a response to the
   motion to dismiss, and the magistrate judge handling the case recommended
   that the district court dismiss Cotton’s claims. He also instructed Cotton to
   file written objections to the proposed findings and recommendation within
   fourteen days, lest she lose her right to object to the court’s factual findings
   and legal conclusions on appeal should the district court adopt the
   recommendation. Cotton failed to file those written objections, and the
   district court adopted the magistrate judge’s recommendation and dismissed
   Cotton’s claim. Cotton now appeals the district court’s decision.
                                         II.
          Because Cotton did not file written objections to the magistrate
   judge’s findings and recommendation, our review on appeal is limited to
   plain error. See Ortiz v. City of San Antonio Fire Dep’t, 806 F.3d 822, 825 (5th
   Cir. 2015).
          We need not address the merits of Cotton’s claims against WalMart
   because her complaint was untimely. After a claimant receives a Notice-of-
   Right-to-Sue from the EEOC, Title VII permits them ninety days to file a
   complaint. See Taylor v. Books A Million, Inc., 296 F.3d 376, 379 (5th Cir.
   2002). The ADEA similarly provides ninety days for a claimant to file a
   complaint after their charge of discrimination is dismissed or otherwise
   terminated by the EEOC, such as through a Notice-of-Right-to-Sue letter.
   See Julian v. City of Houston, 314 F.3d 721, 726 (5th Cir. 2002). These timing
   restrictions are not jurisdictional limitations on our ability to hear the case;
   rather they are “claim-processing rules, which ‘seek to promote the orderly
   progress of litigation by requiring that the parties take certain procedural
   steps at certain specified times.’” Davis v. Fort Bend Cnty., 139 S. Ct. 1843,
   1849 (2019) (quoting Henderson v. Shinseki, 562 U.S. 428, 435 (2011)).




                                          3
Case: 20-30327      Document: 00515649229           Page: 4     Date Filed: 11/23/2020




                                     No. 20-30327


          Here, Cotton received her Notice on September 12, 2019. She had
   until December 11, 2019 to file her complaint with the district court, but she
   failed to file until January 9, 2020. Thus, unless there is some basis for tolling
   the statute, Cotton’s claims are time barred. See Jones v. Alcoa, Inc., 339 F.3d
359, 366 (5th Cir. 2003).
          We find no plain error in the district court’s conclusion that tolling
   was inappropriate in this case. The district court determined that the only
   possible basis for tolling was Cotton’s allegation that she did not receive her
   investigative file from the EEOC until December 3, 2019.              Accepting
   Cotton’s allegation as true, the district court concluded that this still left
   Cotton with eight days to file her complaint. Moreover, the complaint form
   Cotton used did not actually require her to have or attach her investigative
   file in order to file the complaint. It is also unclear whether Cotton received
   her investigative file on December 3, or whether it came at an earlier date.
   Attached to her complaint was a copy of a letter from the EEOC dated
   October 23, 2019 responding to Cotton’s request for “file disclosure” and
   transmitting her file to her.
          Under these circumstances, the district court did not err, much less
   plainly err. We therefore AFFIRM the district court’s dismissal of Cotton’s
   claim as untimely.




                                           4